            Case 1:98-cr-00329-RCL Document 1245 Filed 11/15/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

   UNITED STATES OF AMERICA                      )
                                                 )
           v.                                    )       Case No. 1:98-cr-00329-RCL
                                                 )
   JEROME MARTIN                                 )
   WILLIAM SWEENEY                               )
   SEAN COATES                                   )
   SAMUEL CARSON                                 )

                  UNITED STATES’ MOTION FOR EXTENSION OF TIME
           TO FILE ITS RESPONSE TO THE DEFENDANTS’ § 2255 MOTIONS AND
                             SUPPLEMENTAL FILINGS

           The United States of America, by and through its attorney, the United States Attorney for

   the District of Columbia, respectfully requests an extension of time to file its omnibus response to

   the defendants’ § 2255 motions and supplemental filings. As grounds for this request, the United

   States now says:

1. On November 24, 2006, the United States Court of Appeal for the District of Columbia Circuit
   affirmed the defendants’ convictions. United States v. Carson, 455 F.3d 336 (D.C. Cir. 2006).
   Between February 18, 2008, and March 28, 2008, defendants Martin, Sweeney, Coates and Carson
   filed pro se motions to vacate their convictions pursuant to 28 U.S.C. § 2255. Each defendant was
   later appointed counsel to represent them in these matters. In 2015, 2016, 2017, and 2018, the
   defendants, through counsel, filed supplements to their pro se § 2255 motions. The Court granted
   the government permission to file one omnibus response to all of the defendant’s motions and
   supplements.

2. On November 21, 2018, defendant Martin filed the last supplemental motion to vacate pursuant to
   § 2255 in this case. After granting the government’s motion for an extension in which to respond,
   the government’s omnibus response is now due on September 19, 2019.

3. Collectively, the defendants have raised more than 90 claims in numerous motions and
   supplements that they have filed over a period of more than 10 years. To date, undersigned counsel
   has reviewed the entire trial transcript constituting the record in this case, reviewed each of the
   defendants’ pleadings and has drafted a response, which is now in excess of 140 pages.
   Nevertheless, the government needs additional time to finalize its response, including the review
   process. This extension also is necessary in light of the undersigned’s pre-existing caseload, which
   requires briefings to be filed in numerous serious cases, as well preparation for a number of
   evidentiary hearings. In addition, recently, on November 9, 2019, defendant Sweeney filed a
            Case 1:98-cr-00329-RCL Document 1245 Filed 11/15/19 Page 2 of 2



   motion for discovery [Dkt. 1242], which the government intends to respond to in its omnibus
   response.

4. Counsel for defendant Carson does not oppose the government’s request for a 60-day extension of
   time. Counsel for defendants Sweeney, Coates, and Martin have not responded to the
   government’s request for the defendants’ position on this request for extension.

5. For the foregoing reasons, the government respectfully asks the Court for an additional 60 days –
   until November 18, 2019 -- in which to respond to the defendant’s motions.

6. A proposed Order is attached to this motion.

           WHEREFORE, the government respectfully requests a 60-day extension of time until

   January 17, 2020, to file its response.

                                                       Respectfully submitted,

                                                       JESSIE K. LIU
                                                       United States Attorney
                                                       D.C. Bar Number 472-845

                                                       MARGARET J. CHRISS
                                                       Chief, Special Proceedings Division
                                                       D.C. Bar Number 452-403

                                                       ________/s/_____________________
                                                       PAMELA S. SATTERFIELD
                                                       Assistant United States Attorney
                                                       Special Proceedings Division
                                                       555 4th Street, N.W.
                                                       Washington, D.C. 20530
                                                       D.C. Bar Number 421-247
                                                       Pamela.satterfield@usdoj.gov
                                                       202-252-7578


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, this 15th day of November, 2019, I caused a copy of the
   foregoing Motion for Extension of Time to be served via ECF on counsel of record.


                                                       __/s/________________________
                                                       Pamela S. Satterfield
                                                       Assistant United States Attorney
